UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6881


JOHN THOMAS POLLARD,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00376-RBS-TEM)


Submitted:   October 15, 2015               Decided:   November 12, 2015


Before WILKINSON, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Thomas Pollard, Appellant Pro Se. James Milburn Isaacs,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Thomas Pollard seeks to appeal the district court’s

orders (1) accepting the recommendation of the magistrate judge

and dismissing without prejudice his 28 U.S.C. § 2254 (2012)

petition for failure to exhaust his state court remedies, and

(2) denying his motion to alter or amend judgment.                          The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability      will    not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                 When the district court denies

relief   on    the    merits,    a   prisoner     satisfies      this   standard      by

demonstrating        that     reasonable       jurists   would       find    that    the

district      court’s      assessment    of    the   constitutional         claims    is

debatable     or     wrong.      Slack   v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Pollard has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability, deny leave to proceed in

                                           2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3